 

pa

oO SS SN DN WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25,

26
27

28

 

 

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender
CHARLES J. LEE, Bar #221057

  

ee

Assistant Federal Defender AUG 28 2019

 

Branch Chief, Fresno Office

2300 Tulare Street, Suite 330 CLERK, U.S. DISTRICT COURT
Fresno, California 93721-2226 EASTERN DISTRICT OF PALIFORNIA
Telephone: (559) 487-5561 BY a

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Case No. 1:03-cr-05237-AWI-1
Plaintiff, APPLICATION AND [PROPOSED gu.
-ORDER APPOINTING COUNSEL /
VS.

ROSITA SIERRA-MEDRANO, et al.,

)
)
)
)
)
)
Defendants. )
)
)

 

Defendant, Rosita Sierra-Medrano, through the Federal Defender for the Eastern District
of California, hereby requests appointment of counsel for assistance in seeking early termination
of her supervised release.

_Ms. Sierra-Medrano submits the attached Financial Affidavit as evidence of her inability
to retain counsel at this time. On September 13, 2005, Ms. Sierra-Medrano pled guilty to Count
2 of the Indictment, namely, a violation of 21 U.S.C. § 841(a)(1) & (b)(1)(A) and 18 U.S.C. § 2
~ Possession of Methamphetamine with Intent to Distribute and Aiding and Abetting (Doc. 180).
On November 22, 2005, Ms. Sierra-Medrano was sentenced to 168 months custody, 60 months
supervised released, and a $100 special assessment (Doc. 185). To that end, Ms. Sierra-Medrano

wishes to seek early termination of her supervised release.

 
 

Oo CO sD

10
11
12
13

14 |

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Therefore, after reviewing her Financial Affidavit, it is respectfully recommended that

counsel be appointed to assist hef in this regard. 2

DATED: August La , 2019
CHARLES J. LE
Assistant Federal Defender
Branch Chief, Fresno Office

ORDER
Having satisfied the Court that the defendant is financially unable to retain counsel, the

Court hereby appoints counsel pursuant to 18 U.S.C. , 3006A.

HO Eel BARBA . A M. McAULIFFE
UNITED STATES MAGISTRATE JUDGE

 

 
